Citation Nr: 0017298	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-12 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chronic skin 
lesions (other than folliculitis and/or jungle rot), 
including skin lesions due to exposure to Agent Orange during 
service.  

2.  Entitlement to service connection for ischemic heart 
disease, with a myocardial infarction, directly resulting 
from the service-connected post-traumatic stress disorder 
(PTSD).  

3.  Entitlement to an effective date earlier than 
February 24, 1995 for the assignment of the current 
100 percent schedular disability rating for PTSD.  


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from August 1967 to 
April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Phoenix Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A prior appeal was 
before the Board in November 1992, when it was remanded to 
the RO for further development of the evidence.  
Subsequently, all of the issues involved in that appeal 
(including service connection for a skin disorder) were 
either granted by the RO or withdrawn by the appellant.  (See 
VA Form 119, Report of Contact, dated March 21, 1995; see 
also FAX transmission cover sheet from the RO to the Board, 
dated April 11, 1995, with attachments.)  Since service 
connection has been granted for folliculitis, and has already 
been finally denied for jungle rot, the Board has framed the 
issue on appeal to exclude these two skin disabilities.  

Entitlement to service connection for heart disease as 
incurred or aggravated in service, or as a result of exposure 
to Agent Orange in service, has been previously denied by 
unappealed rating decision, dated in January 1995.  The 
appellant is not currently attempting to reopen these old 
claims; instead, he now claims that his heart disability was 
directly caused by his service-connected PTSD.  These facts 
distinguish the present appeal from the situation in 
Schroeder v. West, No. 99-7103 (Fed. Cir. May 18, 2000), in 
which both direct service incurrence and Agent Orange 
theories of entitlement were being actively pursued by the 
claimant simultaneously.  Accordingly, the Board has limited 
the current appellate review to the secondary-to-PTSD theory 
of entitlement, as this is the only theory of entitlement 
being actively pursued by the appellant at this time.  

The Board notes that the appellant requested VA assistance in 
completing his VA Form 9, dated in September 1997, although 
he did not specify what sort of assistance he required.  That 
form appears to be complete, and the appellant has already 
been informed by the RO in the statements of the case and 
supplements thereto of the evidence needed to complete his 
various applications for benefits.  See 38 U.S.C.A. § 5103(a) 
(West 1991).  

The Board also notes that service connection has been 
established for left achilles tendinitis and that a VA Agent 
Orange examination of the appellant in February 1996 
disclosed the presence of a cyst on the left achilles tendon.  
The Board therefore refers to the RO the separate matter of 
whether this cyst is related to his service-connected left 
achilles tendinitis and/or warrants a separate grant of 
service connection as a separately ratable disability.  See 
38 C.F.R. § 3.310(a) (1999).  


FINDINGS OF FACT

1.  Skin lesions (other than folliculitis) are not shown to 
have been present in service or for many years afterward.  

2.  Service connection for jungle rot was previously denied 
by final rating action in December 1991.  

3.  The current evidentiary record does not reflect competent 
medical evidence relating the post-service skin lesions 
(other than folliculitis) to any event in service, including 
exposure to Agent Orange.  

4.  The claim seeking service connection for ischemic heart 
disease as secondary to PTSD is plausible.  

5.  The current 100 percent schedular disability rating for 
PTSD is based on a claim received on February 24, 1995; the 
earliest evidence of increase (above the 30 percent level) in 
psychiatric disability dates from July 1995, and the earliest 
evidence of total psychiatric disability dates from November 
1995.  


CONCLUSIONS OF LAW

1.  The claim seeking service connection for chronic skin 
lesions (other than folliculitis and jungle rot) is not well 
grounded.  38 U.S.C.A. § 5107(a).  

2.  The claim seeking service connection for ischemic heart 
disease, with myocardial infarction, due to service-connected 
PTSD is well grounded.  38 U.S.C.A. § 5107(a).  

3.  Entitlement to an effective date earlier than 
February 24, 1995 for the current 100 percent schedular 
disability rating for PTSD is not established.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  The aforementioned 
factual basis may be established by medical evidence, 
competent lay evidence, or both.  38 C.F.R. § 3.307(b).  In 
general, lay witnesses, such as the appellant, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Of course, service connection can be granted for any 
disease diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A claimant is always obliged to present evidence of a well-
grounded claim; that is, a plausible claim, one which is 
either meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Moreover, a 
well-grounded claim must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

If a claim is not well grounded, then no duty to assist the 
claimant in the development of that claim attaches to VA.  
38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464, 
1469 (Fed. Cir. 1997) (there is nothing in the text of 
38 U.S.C.A. § 5107(a) to suggest that VA has a duty to assist 
a claimant until he or she meets the burden of establishing a 
well-grounded claim).  

The U. S. Court of Appeals for Veterans Claims (the Court) 
has held repeatedly that, in order for a claim seeking to 
establish service incurrence of a disability to be considered 
plausible, there must be competent evidence of a current 
disability; of incurrence of a disease or injury in service; 
and of a relationship or "nexus" between the current 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

A well grounded claim need only be "plausible" or "capable 
of substantiation," and need not be conclusive but only 
possible.  The burden of persuasion for establishing a well 
grounded claim is unique, and uniquely low.  The threshold 
for the standard is low, as a high threshold risks the 
elimination of potentially meritorious claims, which would 
undermine the entire veteran-friendly nature of the claim 
system  Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 
2000).  

VA has established a list of diseases which are presumed to 
result from exposure to herbicides, including Agent Orange, 
based upon available medical studies, etc.  The only non-
cancerous skin disease currently included in this list is 
chloracne.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Service connection can also be granted for any disability 
which is proximately due to, or the result of, a service-
connected disability.  38 C.F.R. § 3.310(a) (1999).  

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 and 3.400(o)(1).  Increased awards of disability 
compensation benefits will be made effective on the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
within one year from such date; otherwise, the increased 
award will be effective upon the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).  

Background

The appellant's induction medical examination report in 
August 1967 was negative for any relevant complaint or 
finding.  In September 1967, he sought treatment for an 
inclusion cyst in the left earlobe.  Next, in May and June 
1968, he was treated with ointments for an infected skin rash 
on both arms, and then returned to duty.  In January 1969, 
the external left ear cyst returned but then regressed on 
penicillin.  The April 1969 report of the appellant's 
separation medical examination reflects a history of tinea 
corporis and chest pains, but the clinical evaluations of his 
skin and cardiovascular system were both normal at that time.  

VA outpatient records dating from April 1969, within weeks of 
the appellant's discharge from service, reflect treatments 
for folliculitis on the left thigh.  The appellant gave a 
history at this time of "jungle rot" treated in service 
from May to October 1968.  A VA skin examination in June 1969 
confirmed the presence of folliculitis on the left upper and 
middle thigh and old scarring due to the same skin disease on 
the right upper arm and both forearms; no cardiovascular 
pathology was identified on this VA medical examination.  

Service connection for folliculitis was subsequently 
established, effective from the date of discharge from 
service, by rating action dated in August 1969.  

In November 1990 at the age of 42, the appellant suffered an 
acute myocardial infarction (heart attack) while playing a 
strenuous game of racquetball.  He was reported to have been 
healthy until the incident, and he did not suffer a major 
infarction.  Ischemic heart disease was also found and 
diagnosed at the time through appropriate tests.  He was 
discharged from a private hospital in December 1990 to 
continue therapy on an outpatient basis.  

In May 1991, the appellant filed a claim seeking nonservice-
connected disability pension benefits based upon "Heart 
Trouble  11-26-91" and seeking disability compensation 
benefits for "Jungle Rot" and "Achilles Tendon" allegedly 
incurred in service.  The relevant application form (VA Form 
21-526) made no reference to PTSD as the basis for this 
claim.  

A private physician, G. Kalin, M.D., submitted a written 
statement dated in August 1991 indicating that the appellant 
was disabled due to his heart condition.  Although his former 
occupation (as an insurance agent) was no longer suitable due 
to the stress involved, Dr. Kalin was of the opinion that the 
appellant was "probably a suitable candidate for vocational 
rehab for some other type of work that is less stressful."  

Entitlement to service connection for jungle rot was denied 
by rating action in December 1991.  Although the appellant 
initiated and perfected an appeal to the Board on this issue, 
he later withdrew the appeal.  (See VA Form 119, Report of 
Contact, dated March 21, 1995; see also FAX transmission 
cover sheet from the RO to the Board, dated April 11, 1995, 
with attachments.)  

In a written statement received in January 1992, the 
appellant indicated that he was unable to work due to his 
heart condition.  

In March 1992, Dr. Kalin again stated that the appellant was 
disabled due to his heart condition, further aggravated by 
severe anxiety.  

On VA Agent Orange examination in March 1992, the appellant 
had lumps on his medial right thigh, reportedly present since 
his service in Vietnam, and a lump on his forehead, present 
for the previous year.  He also reported recurrent rashes on 
his buttocks and his entire body ever since Vietnam; these 
usually recurred once a year with high humidity and heat, 
lasting for a couple of weeks on the buttocks and thighs.  
The examiner wrote to the appellant in April 1992, with the 
approval of the Chief of Staff at the relevant VA medical 
facility, to say that he (the appellant) was presently in 
good health and that he had no reason at that time to be 
concerned about the possible adverse effects of exposure to 
Agent Orange.  

In April 1992, the appellant's representative asserted on his 
behalf a claim seeking service connection for PTSD.  This is 
the first claim of record seeking service connection for 
PTSD.  

In August 1992, the Social Security Administration notified 
the appellant that he was considered by that agency to be 
disabled beginning in November 1990 due to severe heart 
disease, coupled with an anxiety-related disorder, a 
personality disorder, and alcohol dependence, in remission 
since 1989.  

In September 1992, a private physician excised a fibrolipoma 
from the appellant's right forehead with good results.  It 
was reported that this growth had been present for about 
three months.  

Dr. Kalin wrote again in January 1993 to state that the 
appellant remained disabled due to ischemic heart disease 
with hypercholesterolemia.  

On VA skin examination in March 1993, the examiner reported 
that the appellant gave a history of six separate skin 
disabilities which had healed completely by then; he also had 
an asymptomatic lipoma on the right upper medial thigh, 
allegedly present since Vietnam; a crural rash (irritation 
and erythema and pruritus), allegedly present every summer 
since 1968; and a heat rash on the trunk and thighs since 
moving to Arizona in 1985, which was not present at the time 
of this examination.  VA general medical examination at this 
same time resulted in a diagnosis of ischemic heart disease, 
uncontrolled.  The appellant indicated to the examiner that 
he developed jungle rot of the feet in Vietnam, but had no 
residual disability.  

In May 1993, the RO granted service connection for PTSD and 
assigned it a 30 percent disability rating, effective from 
May 1981 (later amended to the correct date of claim in April 
1992 by rating action in August 1996).  Although informed of 
his appellate rights, the appellant did not initiate an 
appeal from this 30 percent rating by filing a timely notice 
of disagreement; consequently, this rating became 
administratively final.  See 38 U.S.C.A. § 7105 (West 1991).  
Service connection for achilles tendinitis of the left ankle 
was also granted by that rating action, and it was assigned a 
noncompensable rating.  

The appellant wrote to the RO in June 1993 to say that he was 
totally disabled due to a heart attack and anxiety.  This was 
treated as a claim for increased rating for the service-
connected PTSD.  He also indicated that he had scars all over 
his body from "jungle rot" and that "tumors" were growing 
on his head and face.  By July 1993 letter addressed to VA, 
the appellant specifically requested a 100 percent rating for 
PTSD, instead of the then-current 30 percent.  

In September 1993, the appellant saw a private physician for 
evaluation of some skin lesions.  Examination disclosed that 
he had a large lump in the right inguinal area, consistent 
with a benign lipoma; also chronic skin eruptions which he 
reported had been present off and on since his exposure to 
Agent Orange in Vietnam that were consistent with a form of 
irritant eczema or nummular dermatitis, controllable by 
ointments; and several other lesions on his neck, consistent 
with benign acrochordons.  

At a hearing held in December 1993, the appellant testified 
that his skin disability developed in 1968 in Vietnam, where 
he was hospitalized for it.  He also stated that the current 
diagnosis for the skin disability was eczema.  He reported 
recently having a growth removed from his right arm by a 
private physician; otherwise, he had no other lesions 
requiring medical attention.  He also provided testimony in 
support of his claim for increased rating for PTSD.  

VA skin examination of the appellant in January 1994 resulted 
in diagnoses of a lipoma on the right upper thigh; 
hyperpigmentation of the crural areas which was indicative of 
a prior inflammation but did not permit identification of the 
cause; and hyperkeratosis of the heels of both feet.  No 
other cutaneous findings were reported.  

In May 1994, the Hearing Officer at the December 1993 hearing 
continued the 30 percent schedular rating for PTSD.  Although 
once again informed of his appellate rights, the appellant 
did not initiate an appeal from this determination by filing 
a timely notice of disagreement.  

At a second personal hearing held at the RO in September 
1994, the appellant alleged that he had not had a VA skin 
examination during the summer months when his skin disorder 
was most active (forgetting or ignoring the VA examination in 
June 1969).  Transcript, pp.2-3.  

By letter dated February 22, 1995, and received at the RO on 
February 24, the appellant requested that he be accorded a 
new VA psychiatric examination "in order to establish an 
increase in my disability percentage . . . ."  This has been 
correctly recognized and treated by the RO as a new claim for 
increased rating for PTSD.  

On VA PTSD examination of the appellant in June 1995, he 
continued to report having nightmares of people dying during 
combat incidents which he was reluctant to describe.  He had 
been helped by valium, although he reported a sense of 
feeling depressed from time to time.  He believed that, as a 
result of his Vietnam experience, he had been less sociable 
and tended to withdraw from people, although it was noted 
that his former employment as an insurance agent involved 
working with people.  On examination, he came across as 
somewhat guarded, vague, and evasive at times; although when 
confronted with the needs of the interview, including the 
fact that he had applied for increased rating, he became 
willing to talk.  His affect was bland and guarded; there was 
no evidence of psychosis; and his judgment and cognitive 
functioning were intact.  The Axis I diagnosis was PTSD; Axis 
II was a personality disorder with some psychopathic 
features; and Axis V was 70, which is consistent with some 
mild symptoms or some difficulty in social, occupational or 
school functioning, but generally functioning pretty well.  

The appellant next sought admission to a VA hospital in July 
1995, complaining of depression.  He indicated that he had 
been enrolled in college since the Fall of 1994, but did not 
do well because of a loss of concentration and focus on the 
material.  Nevertheless, he remained in college through the 
Spring of 1995, while his grades continued to deteriorate and 
he began to feel that suicide was "a logical way out."  He 
remained hospitalized for observation and treatment for seven 
days.  It was reported that he was alert and cooperative, in 
no apparent distress, completely oriented with no current 
suicidal ideation, but with a mildly depressed mood.  He had 
somatic symptoms, including headaches, and brief episodes of 
flashbacks to Vietnam.  His mood was mildly to moderately 
depressed, but his intellectual functions appeared to be 
intact.  During hospitalization, although he initially sought 
his admission, he persisted in obsessively worrying and 
wondering why he was in the hospital; when offered a 
discharge, however, he would end further conversation on this 
subject.  When he was finally discharged from the hospital, 
after much reassurance, he was judged to be competent and 
employable.  Axis I diagnoses included PTSD and dysthymia, 
and Axis V was 50, consistent with serious symptoms or 
serious impairment in social, occupational or school 
functioning.  

Private outpatient treatment records dating from July and 
August 1995 (received in September 1995 from V. Kaperonis, 
M.D.) indicate that the appellant had difficulty sleeping due 
to vivid, violent dreams which tended to awaken him, some of 
which involved combat flashback-type episodes from Vietnam.  
There were also reports of some flashbacks when totally 
awake, and also of hearing voices coming from a neighbor's 
house or from the TV or radio which were audible, but not 
understood.  He acknowledged worrying excessively about 
financial matters and about finding a suitable job, 
especially since restrictions had been imposed by his 
physician after his heart attack six years previously.  He 
was divorced with no children and had been living with a 
girlfriend for the last 18 years.  Recently, it was reported 
that he had begun a relationship with another woman.  On 
mental status examination, he was alert, fully oriented, and 
his thinking was clear.  He was not suicidal or homicidal, 
nor did he reveal delusional thoughts.  The Axis I diagnoses 
included PTSD and Major Depression; Axis V was currently 
fair.  

In August 1995, the appellant admitted himself to a VA 
domiciliary for continued psychiatric stabilization.  He 
complained of depression and auditory hallucinations, denying 
any suicidal ideation.  Physical examination was generally 
normal except for a nodular irregularity on the left achilles 
tendon from old injury with full range of motion.  He had 
some one-on-one therapy and was treated with medication.  
Treadmill testing disclosed normal exercise tolerance without 
EKG changes or symptoms; he was felt to be stable from a 
cardiovascular standpoint.  After about 30 days, he felt well 
and was discharged for regular outpatient followup.  

In November 1995, the appellant was admitted to the PTSD 
program at a VA medical center, where he remained for three 
months.  On admission, his symptoms included nightmares, 
headaches, insomnia, flashbacks and depression.  He had 
discontinued all medications and wished to remain off all 
medications during his hospitalization because of allegedly 
objectionable side effects.  Mental status examination on 
admission revealed a moderate-to-light mood depression, but 
no evidence of psychosis, delusions or hallucinations.  
Physical examination was generally unexceptional except for 
an injury to the left achilles tendon (service connection had 
previously been granted for left achilles tendinitis and a 
stress fracture of the posterior calcaneus of the left foot).  
An EEG was consistent with old myocardial infarction.  During 
his hospitalization, he had multiple physical complaints, 
including a severe upper respiratory infection and recurrent 
nosebleeds.  He progressed satisfactorily through the PTSD 
therapy program.  He exhibited a dry sense of humor with 
considerable underlying repressed anger.  He frequently used 
humor to deflect inquiries and to avoid emotional issues 
which were painful to him.  He nevertheless offered good 
feedback and appeared to obtain some insight.  Due to some 
increase in depression secondary to the intense treatment 
program, he was placed on medication.  At discharge, his 
prognosis was estimated as good; he was considered to be 
presently unemployable, but motivated to follow through with 
vocational rehabilitation efforts.  Axis V was 41, which is 
consistent with serious symptoms or serious impairment of 
social, occupational or school functioning.  

By rating action in March 1996, and based on the preceding 
hospitalization, the schedular rating for the service-
connected PTSD was increased from 30 to 100 percent, 
effective March 2, 1995 (later amended to the correct the 
date of claim, February 24, 1995, by rating action in April 
1996).  The appellant filed a timely notice of disagreement 
with the effective date assigned the 100 percent rating, 
contending that it should be effective from the date of his 
original claim in 1991.  

Also in March 1996, the appellant submitted a letter from his 
private psychiatrist, Dr. Kaperonis, stating that the 
appellant was currently not in a position to seek any form of 
employment, having a serious impairment of his overall 
functioning.  The prognosis was guarded.  In April 1996, Dr. 
Kaperonis indicated that the appellant's ability to function 
in a work setting remained extremely questionable despite his 
recent involvement in a VA vocational rehabilitation program.  

On VA psychiatric examination in May 1996, the appellant was 
described as a very avoidant individual, claiming that he did 
better in the past in jobs where he was able to work by 
himself.  The GAF rating was 50, which is consistent with 
serious symptoms or serious impairment in social, 
occupational or school functioning.  

Also in May 1996, Dr. Kaperonis indicated his opinion that 
the appellant was significantly disabled well before July 
1995 (when first seen by Dr. Kaperonis) and certainly at 
least since his heart attack in 1990.  Dr. Kaperonis then 
added the comment that it was also "highly likely that there 
is a causative link between [his] heart attack and his 
PTSD."  Dr. Kaperonis cited to no medical authority in 
support of the opinion, nor did he give any further 
explanation of his reasons and bases for this opinion.  

In November 1996, the appellant filed a claim seeking service 
connection for growths on his skin due to exposure in service 
to Agent Orange.  He indicated that one such growth had been 
removed from his groin, and that surgery was scheduled in 
December 1996 to remove another from a finger.  

VA Agent Orange examination of the appellant in February 1996 
disclosed no skin lesions, only onychomycosis of the 
toenails.  A cyst on the left achilles tendon was also 
reported on examination.  VA outpatient treatment records 
dating from February to December 1996 indicate that three 
lesions remained in the area of his right groin after 
cryosurgery in June 1996, and that surgery for a cyst on the 
right index finger was canceled in December 1996.  

The appellant was approved to receive VA vocational 
rehabilitation benefits while pursuing on-the-job training as 
an electronic assembler.  On his first day at work in July 
1997, he made some comments to his employer about hurting 
himself on the job so that he could collect workmen's 
compensation benefits.  He also reportedly made his co-
workers uneasy and nervous.  Not surprisingly, his employer 
refused to continue the training program.  (See VA Form 119, 
Report of Contact, dated July 22, 1997.)  

In July 1997, Dr. Kaperonis stated that the appellant, who 
had recently been terminated from his employment on the first 
day after his employer and co-workers failed to understand or 
appreciate his jokes, felt defeated and hesitated to accept 
another job.  Dr. Kaperonis believed that any future attempt 
to find work for him should bear in mind his difficulties in 
interpersonal relationships, and that his social interactions 
should be kept to a minimum.  

Dr. Kalin stated in March 1998 that the appellant was 
medically disabled and that this disability was permanent.  

In September 1997, a VA clinical psychologist wrote stated 
that the appellant was permanently and totally disabled with 
PTSD, which was unstable.  He rated his GAF as approximately 
31, and indicated that the appellant was unemployable.  

In November 1998, Dr. Kaperonis stated that the appellant 
continued to have serious problems containing his anger, and 
that his social and occupational functioning were still 
severely impaired.  He remained, in Dr. Kaperonis' opinion, 
permanently and totally disabled and in need of ongoing 
psychiatric care.  The permanency of the appellant's total 
service-connected disability was established by rating action 
in August 1999.  

Analysis

Service Connection for Chronic Skin Lesions:

The appellant was treated in service for folliculitis on both 
forearms, and a VA examination in 1969 disclosed active 
lesions on the left thigh as well as old scars on both 
forearms.  Service connection has long since been granted for 
this skin disability.  Service connection has also been 
denied by final rating action in December 1991 for jungle 
rot, about which the appellant admitted on March 1993 VA 
examination that he had no residual disability.  Other than a 
recurrent cyst on the left earlobe, which responded to 
penicillin, the service medical records document no other 
skin lesions in service, despite the appellant's later 
recollections to the contrary.  Moreover, he had no relevant 
complaints and his skin was evaluated as normal on his 
separation medical examination in April 1969.  

Post-service medical records reflect various skin lesions or 
growths on the right index finger, on the left achilles 
tendon, in the groin and elsewhere, but only many years after 
service.  No competent medical evidence has been submitted 
establishing a link or nexus between any of these post-
service skin lesions or growths and any event in service, 
including exposure to Agent Orange.  Also, the appellant is 
not shown to have chloracne, which is the only non-cancerous 
skin disability presumed at the present time to be related to 
exposure to Agent Orange.  Accordingly, this claim is not 
well grounded.  

Service Connection for Ischemic Heart Disease as a Direct 
Result of PTSD:

The evidence does not establish, and the appellant does not 
contend, that his ischemic heart disease, which was 
discovered after he suffered a heart attack in 1990, was 
present in service or for many years afterward.  Generally, 
ischemic heart disease is the direct result of 
arteriosclerosis, a process which results in the gradual 
occlusion of the arteries, especially the coronary arteries.  
Nevertheless, the appellant's treating psychiatrist has 
opined that it is 'highly likely" that there is a causative 
link between the appellant's PTSD and his heart attack in 
1990.  

The fact that the appellant's psychiatrist is not shown to 
have any special expertise regarding cardiovascular diseases, 
that he cited to no recognized medical authority in support 
of his opinion, and that he stated no reasons and bases for 
that opinion all tend to decrease the credibility of his 
stated opinion.  Nevertheless, this medical opinion appears 
to be sufficient to meet the rather low requirements for 
well-groundedness.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379 (1998).  This is especially true in view of the 
presumption of credibility which attaches to it solely for 
this purpose.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  
Determinations regarding the weight and credibility of 
evidence are inapplicable at the well-grounded stage of 
adjudication.  Wandel v. West, 11  Vet. App. 200, 206 (1998).  

Effective Date for 100% rating for PTSD:

A 100 percent schedular disability rating for PTSD requires 
competent medical evidence of total occupational and social 
impairment due to such symptoms as...grossly inappropriate 
behavior....38 C.F.R. § 4.130, Code 9411 (1999).  Prior to 
November 7, 1996, the same rating required competent medical 
evidence of virtual isolation in the community; 
psychoneurotic symptoms resulting in profound retreat from 
mature behavior; or demonstrable inability to obtain or 
retain employment.  38 C.F.R. § 4.132, Code 9411 (1996).  

The current 100 percent rating for PTSD is based on a claim 
received in February 1995.  The current record reflects no 
relevant medical evidence documenting the appellant's 
psychiatric condition during the year preceding that claim-
the previous VA examination of the appellant occurred in 
January 1994.  Moreover, the medical evidence of record 
dating from January 1994 and earlier shows the service-
connected PTSD to have been stable at no more than the 
30 percent level during that period.  This is also indicated 
by administratively final rating actions dated in May 1993 
and May 1994.  The appellant had been recognized for pension 
purposes as permanently and totally disabled since 1991, but 
this was primarily based on his (at that time) nonservice-
connected heart disability.  

Likewise, the report of the appellant's official VA 
psychiatric examination in June 1995 indicated that he was 
suffering from no more than mild occupational impairment at 
that time.  The earliest evidence of an increase in his 
psychiatric disability dates from his period of VA 
hospitalization in July 1995, when it was reported that, 
although he was still employable, he was experiencing a 
serious impairment of occupational functioning at that time.  
This would more approximate a 50 percent rating under the 
criteria in effect at that time (but the lower rating has 
been subsumed into the current 100 percent rating).  Actual 
unemployability on the part of the appellant is not 
demonstrated earlier than his extended period of inpatient 
treatment, beginning in November 1995.  

Thus, based on the current evidentiary record, entitlement to 
an effective date earlier than February 24, 1995 (the date of 
claim) for the assignment of the current 100 percent 
schedular disability rating is not established.  38 C.F.R. 
§ 3.400(o).  


ORDER

Entitlement to service connection for chronic skin lesions 
(other than folliculitis and jungle rot) or an effective date 
earlier than February 24, 1995 for the assignment of the 
current 100 percent schedular disability rating is not 
established.  To this extent, the appeal is denied.  


REMAND

Although the Board has found the claim seeking service 
connection for ischemic heart disease secondary to PTSD to be 
well grounded, this does not mean that the Board is prepared 
to grant the claim at this time based on the very vague and 
totally unsupported opinion expressed by Dr. Kaperonis, who 
is a specialist in psychiatric medicine, not cardiology.  A 
medical opinion by a VA physician experienced in cardiac 
diseases, including a review of all of the relevant medical 
evidence contained in the claims file, would be of great 
assistance to the Board in evaluating the merits of the 
appellant's claim.  

Accordingly, this appeal is remanded for the following 
further action:  

1.  The claims file should be sent to a 
VA physician experienced in 
cardiovascular diseases for the purpose 
of obtaining a written medical opinion as 
to whether or not, based on a review of 
the relevant medical evidence in the 
claims file, the appellant's ischemic 
heart disease is proximately due to or 
the result of the service-connected PTSD.  

2.  The RO should then review all of the 
relevant evidence and readjudicate the 
appellant's claim seeking service 
connection for ischemic heart disease 
secondary to PTSD.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further consideration.  The appellant need take no further 
action until he is so informed, but he may furnish additional 
evidence and/or argument on the matter while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 



